DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment filed on 11/29/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,5-8, and 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by GARCIA et al WO2014/144831 Al

Claim 4 is cancelled.

Regarding claim 1, GARCIA et al WO2014/144831 Al discloses a wireless analysis device (see fig. 2, and [00101] A spectrum management device 102) comprising: 			an antenna (fig.2 and [00101] an antenna structure 204, The antenna structure 204 may be any type antenna) and 										a wireless reception circuit configured to receive a wireless signal (fig.2 and [00101] RF receiver 210 connected to the antenna structure 204. the RF receiver 210 may be configured to
measure the RF energy received from the antenna structure 204); 				a spectrogram calculator configured to acquire a spectrum waveform of the wireless signal ( fig. 2[00102]-[00103] The signal processor 214 may include a signal detection module 216(i.e. a spectrogram calculator ), the signal detection module 216  identify signals received from the RF receiver 210) ,										an identification circuit configured to identify the wireless signal based on a pattern of the spectrum waveform (fig. 2, [00105] discloses the signal processor 214 may include a comparison module 222(i.e. an identification circuit). comparison module 222 may receive signal parameters from the signal detection module 216 , comparison module 222, retrieve data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches),				an output circuit configured to output an identification result obtained by the identification unit [00105] discloses the display 242(i.e. an output circuit) may be controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, and/or indications of signal identifications on the display 242).		an analysis processor configured to classify the wireless signal identified by the identification circuit by a signal length and count the number of times of appearance of the classified wireless signal [0083] discloses devices for spectrum analysis and management by identifying signals, classifying, and cataloging a multiplicity of signals of interest based on measurement. For example, [00105] the comparison module compares the receive signal parameters from the signal detection module 216, such as number of detected signals (i.e. count the number of times of appearance of the classified wireless signal), signal duration (i.e. signal length). The parameter match module retrieves data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches (see [00105])
wherein the output circuit is configured to output an identification result obtained by the analysis processor [00105] discloses the display 242 (i.e. output), is controlled by the signal processor 214 to output spectral representations of the signals, such as such as, number of detected signals (i.e. count the number of times of appearance of the classified wireless signal)), signal duration (i.e. signal length),

Regarding claim 11, GARCIA et al WO2014/144831 Al discloses a wireless analysis method performed by a wireless analysis device (see fig. 2, and [00101] A spectrum management device 102), comprising:									 a wireless reception process of receiving a wireless signal (fig.2 and [00101 }RF receiver 210 connected to the antenna structure 204. the RF receiver 210 may be configured to measure the RF energy received from the antenna structure 204); 					a spectrogram acquisition process of acquiring a spectrum waveform of the wireless
signal (fig. 2[00102]-[00103] The signal processor 214 may include a signal detection module 216(i.e. a spectrogram calculation unit ), the signal detection module 216  identify signals received from the RF receiver 210) ,									an identification process of identifying the wireless signal based on a pattern of the spectrum waveform (fig. 2, [00105] discloses the signal processor 214 may include a comparison module 222(i.e. an identification unit), comparison module 222 may receive signal parameters from the signal detection module 216 , comparison module 222, retrieve data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches), and 				process of classifying the wireless signal identified by the identification process by a signal length; a counting process of counting a number of times of appearance of the classified wireless signal [0083] discloses devices for spectrum analysis and management by identifying signals, classifying, and cataloging a multiplicity of signals of interest based on measurement. For example, [00105] the comparison module compares the receive signal parameters from the signal detection module 216, such as number of detected signals (i.e. count the number of times of appearance of the classified wireless signal), signal duration (i.e. signal length). The parameter match module retrieves data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches),												an output process of outputting a result of the identification ([00105] discloses the display 242(i.e. an output unit) may be controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, and/or indications of signal identifications on the display 242). [00105] discloses the display 242 (i.e. output), is controlled by the signal processor 214 to output spectral representations of the signals, such as such as, number of detected signals (i.e. count the number of times of appearance of the classified wireless signal)), signal duration (i.e. signal length),

Regarding claim 2, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.									GARCIA further discloses wherein the identification circuit is configured to identify a pattern of distortion of the spectrum waveform acquired by the spectrogram calculator (fig. 16 discloses the signal processor 214 may include a comparison module 222 which includes The optimization module 818) [00127] fig. 14. In block 1012 the processor 214 may calculate and store signal degradation data for the detected signal based at least in part on the noise figure parameters, wherein the degradation data may be used to perform pattern distortion and (see also [00124]) ,												when the pattern matches a spectrum waveform acquired in the past, classify the pattern as the same spectrum waveform pattern (fig.15, steps 1104 and 1108) [00128]fig. 15, the processor 214 may compare the signal parameters, In block 1104, the processor 214 may determine whether there is a match between the signal parameters of the identified signal and the signal parameters  in the history database 232 . In block 1108, If there is a match (i.e., determination block 1104 = "Yes"), the processor 214 may update the matching signal parameters as needed in the history database 232),
when the pattern is different from the spectrum waveform acquired in the past, classify the pattern as a new spectrum waveform pattern.  (fig.15 step 1106) [00128] In block 1106, If there is not a match (i.e., determination block 1104 = "No"), the processor 214 may store the signal parameters, as a new signal in the history database 232).					
Regarding claim 5, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.										GARCIA further discloses wherein: the analysis processor is configured to manage information of the spectrum waveform by communication analysis information including a spectrum shape pattern [00127] fig. 14. In block 1012 the processor 214 may calculate and store signal degradation data for the detected signal based at least in part on the noise figure parameters, wherein the degradation data may be used to perform pattern distortion), a center frequency, a bandwidth, a signal length, and the number of times of appearance [00108] discloses the processor determine signal parameters such as center frequency, bandwidth, power, number of detected signals (i.e. the number of times of appearance), frequency peak, peak power, average power, signal duration for the identified signals (i.e. signal length)). 

Regarding claim 6, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 5.
GARCIA further discloses wherein: the analysis processor ([00118] FIG. 9 the operations of method 600 may be performed by a processor of a spectrum management device) is configured to search ([00118] FIG. 9 processor may determine whether a signal is identified. If a signal is not identified (i.e., determination block 602 = "No"), in block 604 the processor 214 may wait for the next scan(i.e. search)) for whether there is a signal having the same length as the signal length of the wireless signal identified by the identification circuit  in the communication analysis information, when there is the signal having the same length and a center frequency and a bandwidth of the corresponding data are the same, select the data ([00118] FIG. 9 If a signal is identified (i.e., determination block 602 = "Yes"), in block 606 the processor may compare the signal parameters of an identified signal to signal parameters in a history database, If there is a match (i.e., determination block 608 = "Yes"), in block 612 the processor 214 may update the matching signal parameters as needed in the history database), , wherein [00108] discloses the processor determine signal parameters such as center frequency, bandwidth, power, number of detected signals, frequency peak, peak power, average power, signal duration for the identified signals),						when there is no signal having the same length and the center frequency and the bandwidth are different, add new data to the communication analysis information, and add the number of times of appearance of the selected or added data ([00118] FIG. 9 If a signal is identified (i.e., determination block 602 = "Yes"), in block 606 the processor may compare the signal parameters of an identified signal to signal parameters in a history database, In determination block 608 the processor 214 may determine whether signal parameters of the identified signal match signal parameters in the history database 232. If there is no match (i.e., determination block 608 = "No"), in block 610 the processor 214
may store the signal parameters as a new signal in the history database 232. 
, wherein [00108] discloses the processor determine signal parameters such as center frequency, bandwidth, power, number of detected signals (i.e. the number of times of appearance), frequency peak, peak power, average power, signal duration for the identified signals (i.e. signal length)).

Regarding claim 7, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA further discloses wherein the output circuit is configured to output the number of times of appearance counted for each pattern of the spectrum waveform as a communication amount.[00105] discloses the display 242 ( i.e. output), is  controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, such as such as center frequency, bandwidth, power, number of detected signals(i.e. the number of times of appearance counted for each pattern of the spectrum waveform as a communication amount.) , frequency peak, peak power, average power, signal duration(i.e. signal length),

Regarding claim 8, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA further discloses wherein4884-8916-7899.2Atty. Dkt. No. 093659-0223 the output circuit  is configured to output the number of times of appearance counted for each pattern and each signal length of the spectrum waveform as a communication amount for each signal type ([00127] the processor 214 may display the degradation data on a display 242 of the spectrum management device 202) and  [00105] discloses the display 242 (i.e. output), is controlled by the signal processor 214 to output spectral representations of the signals, such as such as, number of detected signals (i.e. count the number of times of appearance of the classified wireless signal)), signal duration (i.e. signal length).
Regarding claim 10, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA further discloses the wireless analysis device (see fig. 2, and [00101] A spectrum management device 102) comprising: the antenna (fig.2 and [00101] an antenna structure 204, The antenna structure 204 may be any type antenna), a wireless reception circuit (fig.2 and [00101] RF receiver 210 connected to the antenna structure 204. the RF receiver 210 may be configured to measure the RF energy received from the antenna structure 204) , a wireless demodulator , and a data processor are provided as part of a wireless communication circuit [00130The modulation module 1206 (i.e. a wireless demodulator) enables the signal processor (i.e. a data processor) to demodulate the signal to identify payload data carried in the signal. The modulation module 1206 use payload data from the characteristic listing to identify the data types carried in a signal. As examples, upon demodulating a portion of the signal the payload data may enable the processor to determine whether voice data, video data, and/or text-based data is present in the signal).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	          										
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARCIA et al WO2014/144831 Al in view of Ngo et al US 20170149833 A1

Regarding claim 3, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA does not explicitly disclose wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification circuit is configured to recognize a signal having different distortion as a different spectrum waveform pattern.
Ngo et al US 20170149833 A1 discloses wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification circuit is configured to recognize a signal having different distortion as a different spectrum waveform pattern (fig.13 and [0079] discloses the distortion is due to the fading, different distortion (i.e. plurality of distortions) of received signal due to different fading and reflective channel conditions) (i.e. different pattern) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GARCIA by including wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification circuit is configured to recognize a signal having different distortion as a different spectrum waveform pattern, as taught by Ngo, in order to determine  the distortion is due to the fading and reflective channel conditions (see Ngo [0079]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARCIA et al WO2014/144831 Al in view of Miller US 2004/0023674 Al

Regarding claim 9, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.	
GARCIA further The wireless analysis device according ( fig. 2,and [00101]a spectrum management device 202)comprising: 
a wireless circuit (fig. 2, and [00101]an antenna structure 204 amplifier 208 and receiver 210 (i.e. a wireless circuit )  and 
a signal processor (fig. 2, and [00101] a signal processor 214),
wherein the wireless circuit ( fig. 2,  and [00101]an antenna structure 204 amplifier 208 and receiver 210 includes the antenna (fig. 2,  and [00101]an antenna structure 204),  the wireless reception circuit ( fig. 2,  and [00101] receiver 210 )
the signal processor includes the identification circuit and the output circuit, and is configured to receive data of the spectrum waveform. (fig. 2, [00105] the signal processor 214 may include a comparison module (i.e. the identification unit) and display (i.e. output), comparison module may receive signal parameters from the signal detection module) and ([00102]-[00103] discloses the signal processor 214 received signals  from the RF receiver 210).												GARCIA does not explicitly disclose the wireless circuit includes the spectrogram calculator, and a signal recorder configured to record waveform data converted into a spectrogram.
Miller US 2004/0023674 Al discloses the wireless circuit includes the spectrogram calculator, and a signal recorder  configured to record waveform data converted into a spectrogram ( fig.1. [0034]-[0035] discloses The communication device 100 include  a radio transceiver 200, antennas 100,  spectrum analysis engine (SAGE) 400. and memory 620(i.e. the wireless unit), wherein spectrum analysis engine (SAGE) 400 (i.e. spectrogram calculation unit) is couple to a memory 620 (i.e. a signal recorder) and data output by the SAGE 400 is stored in a memory 620(i.e. a signal recorder)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GARCIA by including the wireless unit includes the spectrogram calculator, and a signal recorder configured to record waveform data converted into a spectrogram, as taught by Miller, in order to classify or identify signals in a radio frequency band (see Miller [0008]).

Response to Remarks/Arguments					
Applicant’s Argument
Applicant argued that Garcia fails to disclose or teach “outputting an identification result obtained from both the identification circuit and the analysis processor”.
Examiner answer:
Applicant’s remarks and argument is not persuasive for the following reason:
-  Applicant did not specify the claim that an identification result obtained from both the identification circuit and the analysis processor is outputting the same or an identification result of the identification circuit is outputted by itself and identification result of the analysis processor is outputted by itself. Furthermore  the Garcia discloses ,“outputting an identification result obtained from both the identification circuit and the analysis processor” ,in  [0105]  ,where it disclose that the display 242(i.e. an output circuit) displays signal characteristic information  (  i.e. Identification result of the identification circuit ) and/or   indications of signal identification such as, number of detected signals (i.e. count the number of times of appearance of the classified wireless signal)), signal duration (i.e. signal length)(i.e., (  i.e. Identification result of the analysis processor ).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants.  The other Independent claims recite features analogous to those of Claim 1, the cited passages teach the other Independent claims, as well. Furthermore, the cited passages teach dependent claims, as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478